Citation Nr: 1109497	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-41 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to December 26, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO) that granted service connection for PTSD and assigned an effective date of effective December 26, 2007.  

A July 2010 rating decision deferred adjudication of the Veteran's service connection claim for ischemic heart disease, to include as secondary to herbicide exposure, pending the finalization of amendments to 38 C.F.R. § 3.309(e), related to presumptive service connection based on herbicide exposure.  The Board notes that the aforementioned amendments are now final, but the record does not reflect any subsequent adjudication of the Veteran's service connection claim by the agency of original jurisdiction (AOJ).  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  This matter is referred to the AOJ for clarification and/or appropriate action. 


FINDINGS OF FACT

1.  In May 1991, July 1992 and July 1995 rating decisions, the RO denied service connection for PTSD.  The Veteran was notified of these determinations and of his appellate rights, but he did not perfect appeals of the determination and the decisions became final.

2.  The Veteran has not asserted that the May 1991, July 1992 or July 1995 rating decisions that denied his service connection claim for PTSD were clearly and unmistakably erroneous.  

3.  The Veteran did not again seek service connection for PTSD until April 4, 1996, when he submitted a claim to reopen the prior final denial of the claim.  

4.  In an August 1996 rating decision, the RO confirmed and continued the denial of the Veteran's PTSD claim. 

5.  The Veteran perfected an appeal of the August 1996 RO decision, and his April 4, 1996, claim remained pending when the RO granted service connection for PTSD in a March 2008 rating decision, which assigned an initial 50 percent rating for the disability, effective December 26, 2007, the date of the VA psychiatric examination.


CONCLUSIONS OF LAW

The criteria for an effective date of April 4, 1996, and no earlier, for a grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran maintains that he is entitled to an effective date because his PTSD began in service, and asserts entitlement to as early as 1991, when he was diagnosed as having the disability.  

It is undisputed that the Veteran did not perfect appeals of the May 1991, July 1992 and July 1995 rating decisions that denied service connection for PTSD, and thus, absent clear and unmistakable error (CUE), which he does not even allege, those determinations are final.  38 U.S.C.A. §§ 5108, 5109A (West 2002); 38 C.F.R. §§ 3.105, 20.1103.  As such, entitlement to an earlier effective date for service connection for PTSD is not warranted on this basis.

The basic facts are not in dispute.  After the most recent prior final denial of his service connection claim for PTSD in July 1995, the Veteran submitted an April 4, 1996, application to reopen his claim of service connection for PTSD, which was denied by the RO in an August 1996 rating decision.  The Veteran perfected an appeal of that determination to the Board, which after remanding the case to the RO in April 1998 and in July 1999, denied the claim in a February 2003 decision.  The Veteran appealed the Board's February 2003 decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2004 order granted the parties' joint motion for remand, vacating the Board's February 2003 decision and remanding the case for compliance with the terms of the joint motion.

In March 2005, the Board remanded this case to comply with the terms of the joint motion.  On remand, the RO afforded the Veteran a VA psychiatric examination on December 26, 2007, the report of which shows that the Veteran was diagnosed as having PTSD.  In a March 2008 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating, effective December 26, 2007, the date of the VA examination.  

In addition, the medical evidence shows that the Veteran was diagnosed as having PTSD since at least March 1992.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

Here, because the Veteran's April 4, 1996, claim of service connection for PTSD remained pending when the RO granted service connection for PTSD in March 2008, and the evidence shows that the Veteran was diagnosed as having PTSD throughout this appeal and that, in any event, the disability had its onset in service, an effective date of April 4, 1996, the date of the reopened claim, is warranted.  Id.  

Because the Veteran's PTSD had its onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an effective date prior to April 4, 1996, for service connection for PTSD.


ORDER

An earlier effective date of April 4, 1996, and no earlier, for the award of service connection for PTSD is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


